EXHIBIT 10.22

M&T BANK CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

PLAN DOCUMENT

(February 1, 2013)



--------------------------------------------------------------------------------

M&T BANK CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

1. Definitions. Except where the context otherwise indicates, the following
definitions apply:

Account – a bookkeeping account established and maintained by the Administrator
in the name of each Participant. Account does not include a Brokerage Account.

Administrator – the Nomination and Compensation Committee of the Board. Any
reference to the Administrator includes a person appointed by the Administrator
under Section 3.3 for purposes of the reference.

Affiliate – a parent or subsidiary corporation of the Corporation, as defined in
Code Sections 424(e) and (f) (but substituting “the Corporation” for “employer
corporation”), including parents or subsidiaries of the Corporation that become
such after adoption of the Plan.

Board – the Board of Directors of the Corporation.

Brokerage Account – an account established and maintained by a broker-dealer or
financial institution in the name of each Participant to which is transferred
Shares purchased hereunder on behalf of such Participant. The Administrator may
transfer cash to a Participant’s Brokerage Account if a cash refund is owed to
the Participant under the Plan.

Business Day – any day other than a Saturday, Sunday or legal holiday in New
York, New York, except as otherwise determined by the Administrator.

Code – the Internal Revenue Code.

Common Stock – the common stock, par value $.50 per share, of the Corporation.

Compensation – the sum of the following amounts paid to an Employee by the
Corporation and its Designated Affiliates during the Plan Year: (a) the
Employee’s base salary for the Plan Year, and (b) if the Employee’s sales
commissions for the calendar year within which the Plan Year begins are expected
to exceed 50% of his total salary from the Corporation and its Designated
Affiliates for the calendar year, 75% of the Employee’s sales commissions for
the Plan Year. All forms of compensation paid in addition to base salary,
(including, but not limited to, bonuses, overtime, commissions, and incentives),
other than the commissions described in (b) above, are excluded from
Compensation.

Corporation – M&T Bank Corporation, and any successor thereto.

Designated Affiliate – any Affiliate that has been designated by the Board or
the Administrator as eligible to participate in the Plan.

Employee – a common law employee of the Corporation or a Designated Affiliate,
excluding an individual who:

(a) is an officer of the Corporation or a Designated Affiliate at the
Administrative Vice President level or any higher level. However, this exclusion
does not apply

 

2



--------------------------------------------------------------------------------

unless and until the individual is a “highly compensated employee” of the
Corporation or a Designated Affiliate, as determined for purposes of the M&T
Bank Corporation Retirement Savings Plan; or

(b) is under age 18, or is classified by the Corporation or a Designated
Affiliate as a “fixed-term” employee who (i) has been employed by the
Corporation and its Designated Affiliates less than two years or
(ii) customarily works 20 hours or less per week or not more than five months in
any calendar year.

The status of an individual as an Employee is not affected by a leave of absence
from employment with the Corporation or a Designated Affiliate, provided that
such leave is for a period of not more than 90 days or reemployment upon the
expiration of such leave is guaranteed by contract, policy or statute.

Enrollment Form – the form prescribed by the Administrator that is completed and
executed by an Employee to participate in the Plan, and that is filed with the
Administrator.

Exercise Date – January 31 of each Plan Year, or such other date as may be
specified by the Administrator. If an Exercise Date is not a Business Day, then
the Exercise Date is the next following Business Day.

Fair Market Value – unless otherwise determined by the Administrator, an amount
equal to the regular closing price (not taking into account extended trading
sessions) for a Share on a given date on the New York Stock Exchange, as
reported by the New York Stock Exchange, or, if such price quotations of the
Common Stock are not then reported, then the fair market value of a Share, as
determined by the Administrator, using a reasonable method adopted in good faith
for such purpose.

Notice – a notice provided by an Employee to the Administrator in such form as
may be specified by the Administrator.

Offering Date – February 1 and August 1 of each Plan Year, or such other date as
may be specified by the Administrator. If an Offering Date is not a Business
Day, then the Offering Date is the next following Business Day.

Option – an option granted under Section 8.

Option Period – the period beginning on an Offering Date and ending on the next
following Exercise Date. For example, assuming the Administrator does not
specify an Exercise Date other than January 31 and/or Offering Dates other than
February 1 and August 1, each Plan Year would contain two Option Periods, the
first one running from February 1 through January 31, and a second one running
from August 1 through January 31.

Option Price – the purchase price of a share of Common Stock as provided in
Section 9.

Participant – any Employee who is eligible to participate in the Plan under
Section 5, and elects for an Option Period to participate in this Plan.

Plan – the M&T Bank Corporation Employee Stock Purchase Plan, as set forth
herein, as amended.

 

3



--------------------------------------------------------------------------------

Plan Year – February 1 – January 31. If the Administrator specifies an Exercise
Date other than January 31, then the Plan Year will become the 12 month period
ending on the new Exercise Date.

Share – a share of Common Stock.

2. Purpose

The purpose of this Plan is to provide Employees of the Corporation and its
Designated Affiliates with an opportunity to purchase shares of Common Stock of
the Corporation and thereby to encourage Employee participation in the ownership
and economic success of the Corporation. It is the Corporation’s intention that
this Plan qualify as an employee stock purchase plan under Code Section 423 and
be construed in a manner consistent with the requirements thereof.

3. Administration of Plan

3.1. The Administrator will administer the Plan, and have discretionary
authority and full power to:

(a) Construe and interpret the Plan and any Enrollment Form or Notice;

(b) Adopt rules not inconsistent with the Plan or Code Section 423 relating to
the administration of the Plan, including but not limited to, (i) determining
the time and manner in which to refund amounts credited to a Participant’s
Account upon such Participant’s withdrawal from, or termination of eligibility
to participate in, the Plan, (ii) specifying Offering Dates and Exercise Dates,
(iii) specifying the duration of any Option Period (not to exceed one year), and
(iv) specifying Option Prices; and

(c) Make all other determinations necessary or advisable for the administration
of the Plan.

3.2. The interpretations, determinations and decisions of the Administrator
under the Plan will be final, binding and conclusive.

3.3. Notwithstanding any other provision of the Plan, the Administrator has the
discretionary authority to appoint any other person or entity to manage the Plan
and to delegate to them such authority with respect to the Plan as the
Administrator deems advisable.

4. Effective Date; Term of Plan

4.1. The Plan is effective as of February 1, 2013. For purposes of qualifying
the Plan under Code Section 423, the Plan will be submitted to the Corporation’s
stockholders for approval at the Corporation’s 2013 annual meeting of
stockholders.

4.2. The Plan will terminate as provided in Sections 16 and 23. Upon any
termination of the Plan, any amount credited to a Participant’s Account will be
refunded, in the manner prescribed by the Administrator, to each Participant or,
in cases where a refund may not be possible, otherwise disposed of as determined
by the Administrator.

 

4



--------------------------------------------------------------------------------

5. Eligibility

An Employee is eligible to participate in the Plan as of the first Offering Date
occurring at least 30 days after becoming an Employee. An eligible Employee may
become a Participant as of such Offering Date or as of any subsequent Offering
Date by executing and filing an Enrollment Form with the Administrator by the
date prescribed by the Administrator. No Employee may participate in the Plan if
immediately after an Offering Date, the Employee would be deemed for purposes of
Code Section 423(b)(3) to possess 5% or more of the total combined voting power
or value of all classes of stock of the Corporation or any Affiliate.

6. Payroll Deductions

6.1. Payment by a Participant for Shares to be purchased under the Plan will be
made by after-tax payroll deductions from the Compensation paid to the
Participant on each payday during an Option Period in increments of a whole
percentage, from one percent to 10 percent, in accordance with the Enrollment
Form executed by the Participant. A Participant who elects payroll deductions
for an Option Period may not elect payroll deductions for a subsequent Option
Period in the same Plan Year, even if the Participant discontinues payroll
deductions and withdraws from the Plan in accordance with Section 6.4(c) before
the subsequent Option Period begins.

6.2. Payroll deductions will start on the first payday following the Offering
Date for the Option Period and will end on the last payday before the Exercise
Date of the Option Period.

6.3. All amounts deducted from a Participant’s Compensation will be credited to
the Participant’s Account. A Participant may not make any payments or
contributions to his Account other than payroll deductions under this Section 6.

6.4. A Participant may change his payroll deductions during an Option Period as
follows:

(a) A Participant may not increase the percentage of his payroll deductions
during an Option Period.

(b) A Participant may decrease the percentage of his payroll deductions to any
whole percentage greater than zero one time during any Option Period, by giving
Notice to the Administrator by the date prescribed by the Administrator.

(c) A Participant may discontinue payroll deductions at any time during an
Option Period, effective for the first payday that is as soon as practical after
the Administrator receives the Participant’s Notice to discontinue deductions.
If a Participant discontinues payroll deductions during any Option Period of a
Plan Year, he will withdraw from the Plan in accordance with Section 19 for the
remainder of the Plan Year.

6.5. If a Participant does not withdraw from the Plan during an Option Period,
his Enrollment Form will remain in effect for the first Option Period of the
next Plan Year. Alternatively, a Participant may increase or decrease the
percentage of his payroll deductions for the first Option Period of the next
Plan Year by executing and filing a new Enrollment Form with the Administrator
by the date prescribed by the Administrator.

 

5



--------------------------------------------------------------------------------

7. No Interest Credits

A Participant’s Account will not be credited with interest.

8. Grant of Option

On the Offering Date for each Option Period, each Participant will be granted an
Option to purchase the number of whole Shares that can be purchased with the
Participant’s Account balance as of the Exercise Date for the Option Period. The
number of whole Shares purchased during an Option Period is determined by
(a) dividing the Participant’s Account balance as of the Exercise Date by the
Option Price per Share, and (b) rounding the result down to the nearest whole
number.

9. Option Price

The Option Price per Share purchased by a Participant by the exercise of an
Option is 90 percent of the Fair Market Value of a Share on the Exercise Date.

10. Purchase of Shares

On the Exercise Date for each Option Period, the Option granted to each
Participant under Section 8 for the Option Period will be exercised
automatically, and the number of whole Shares subject to the Option will be
purchased by charging the Participant’s Account with the product of (a) the
Option Price of such Option, and (b) the number of Shares covered by the Option
as determined in accordance with Section 8. If any balance remains in the
Participant’s Account after the purchase of Shares for an Option Period, the
remaining balance will be refunded to the Participant, in the manner prescribed
by the Administrator, as soon as practicable after the Exercise Date.

11. Limitations on Purchase

Subject to adjustment under Section 15, no Participant may purchase more than
5,000 Shares for any Option Period. No Participant may be granted an Option that
gives the Participant the right to purchase Shares that exceed the limitations
imposed by Code Section 423(b)(8) (relating to an annual $25,000 per Participant
limitation on purchases of Shares under the Plan).

12. Transferability of Rights

During a Participant’s lifetime, an Option granted to a Participant may be
exercised only by the Participant. Neither amounts credited to a Participant’s
Account nor any rights of a Participant regarding an Option may be assigned,
alienated, encumbered, transferred, pledged or otherwise disposed of in any way
by the Participant other than by will or the laws of descent and distribution.
Any attempt by a Participant to make any such prohibited assignment, alienation,
encumberment, transfer, pledge or disposition will be null and void and without
effect, provided that the Administrator may treat any such attempt as a
withdrawal Notice in accordance with Section 19.

 

6



--------------------------------------------------------------------------------

13. Delivery

As promptly as practicable after each Option Period, the Corporation will
arrange for the Shares purchased by each Participant for such Option Period to
be delivered to the custodian of the Participant’s Brokerage Account.

14. Common Stock Subject to the Plan

14.1. Subject to adjustment under Section 15, there is hereby reserved for
issuance upon exercise of Options granted under the Plan an aggregate of
2,500,000 Shares.

14.2. If an Option terminates or is cancelled for any reason without being
exercised under Section 10, the unissued Shares which had been subject to such
Option will continue to be reserved for issuance and will be available for the
grant of additional Options and for issuance and sale under the Plan.

15. Capital Adjustments

In the event of any change or adjustment in the outstanding Shares by reason of
any stock dividend, stock split (or reverse stock split), recapitalization,
reclassification, reorganization, reincorporation, combination or exchange of
shares, merger, consolidation, liquidation or other similar change in corporate
structure or otherwise, the Administrator, in its discretion, may make or
provide for a substitution for, or adjustment in, (a) the number and class of
stock or other securities that may be reserved for purchase or purchased under
the Plan, (b) the number of Shares covered by each Option that has not yet been
exercised, (c) the maximum number of Shares that may be purchased by a
Participant for any Option Period, (d) the Option Price, and (e) the aggregate
number and class of Shares that may be issued and purchased under the Plan.

16. Insufficient Shares

If the aggregate funds available for the purchase of Shares on any Exercise Date
would cause an issuance of Shares in excess of the number of Shares then
available for issuance and sale under the Plan, then (a) the Administrator will
proportionately reduce the number of Shares that would otherwise be purchased by
each Participant on such Exercise Date in order to eliminate such excess, and
(b) the Plan will automatically terminate immediately after such Exercise Date.
In that event, the Corporation will give notice of such reduction to each
Participant affected thereby.

17. Confirmation

Each purchase of Shares under the Plan by a Participant will be confirmed by the
Corporation in writing to the Participant.

18. Rights as Stockholders

Shares purchased by a Participant on any Exercise Date will, for all purposes,
be deemed to have been issued, sold and transferred to the Participant as of the
close of business on such Exercise Date. Prior to that time, none of the rights
or privileges of a stockholder of the Corporation will exist with respect to
such Shares, and the Participant will have no interest, or voting or dividend
rights, in such Shares.

 

7



--------------------------------------------------------------------------------

19. Voluntary Withdrawal from the Plan

A Participant may withdraw from participation in the Plan during an Option
Period by discontinuing payroll deductions in accordance with Section 6.4(c).
Upon withdrawal, (a) the entire amount of a Participant’s Account balance will
be refunded to the Participant at the time and in the manner prescribed by the
Administrator, but not later than the Exercise Date following the Participant’s
withdrawal (or as soon as practicable thereafter), (b) the Participant’s Option
for the Option Period during which the Participant filed a withdrawal Notice
will automatically terminate, (c) the Participant will not purchase any Shares
under Section 10 on the Exercise Date for such Option Period, (d) no further
payroll deductions for the purchase of Shares will be made from the
Participant’s Compensation during such Option Period, and (e) the withdrawing
Participant will cease to be a Participant for any subsequent Option Period in
the same Plan Year. Any Participant who withdraws from the Plan under
Section 6.4(c) and this Section 19 may again become a Participant for an Option
Period in a subsequent Plan Year in accordance with Section 5.

20. Sale or Withdrawal of Shares from Account

20.1. During the first two years from the Offering Date for an Option Period, a
Participant may not withdraw Shares acquired on the Exercise Date for that
Option Period from his Brokerage Account or transfer such Shares from his
Brokerage Account to an account of the Participant maintained with a
broker-dealer, financial institution or other person or entity, but he may sell
or otherwise transfer title to such Shares at any time. Such sales and title
transfers may be effected only by the custodian of the Participant’s Brokerage
Account on the Participant’s behalf. Sales and other title transfers will be
subject to any fees imposed under Section 32.

20.2. Following the completion of two years from the Offering Date for an Option
Period, a Participant may withdraw Shares acquired on the Exercise Date for that
Option Period from his Brokerage Account in certificated form or transfer such
Shares from his Brokerage Account to an account of the Participant maintained
with a broker-dealer, financial institution or other person or entity as may be
permitted by the custodian of the Brokerage Account. If a Participant elects to
withdraw Shares, one or more certificates for whole Shares will be issued in the
name of, and delivered to, the Participant, plus cash in lieu of fractional
Shares based on the Fair Market Value of a Share on the date of withdrawal. If
Shares are transferred from a Participant’s Brokerage Account to a
broker-dealer, financial institution or other permitted recipient, only whole
Shares will be transferred and cash in lieu of any fractional Share will be paid
to the Participant based on the Fair Market Value of a Share on the date of
transfer. A Participant seeking to withdraw or transfer Shares from his
Brokerage Account must provide instructions to the custodian thereof in such
manner as prescribed by the custodian. Withdrawals and transfers are subject to
any fees imposed in accordance with Section 32.

20.3. Upon termination of employment of a Participant for any reason, (a) the
Administrator will cause the Participant’s Brokerage Account to continue to be
maintained until the earlier of such time as the Participant sells or otherwise
transfers title to all Shares in his Brokerage Account or two years after the
Offering Date immediately preceding or coincident with the date on which the
Participant ceases to be employed by the Corporation and its Affiliates, and
(b) upon the expiration of such two-year period, the Participant may elect to
continue to maintain the Brokerage Account, at the Participant’s expense, or to
sell, withdraw

 

8



--------------------------------------------------------------------------------

or transfer the Shares credited thereto, as permitted by the custodian of the
Brokerage Account.

21. Termination of Eligibility

21.1. Except as otherwise provided in this Section 21, if a Participant ceases
to be an Employee during an Option Period, then (a) the entire amount of his
Account balance will be refunded to the Participant at the time and in the
manner prescribed by the Administrator, but not later than the Exercise Date
following the date the Participant ceases to be an Employee (or as soon as
practicable thereafter), (b) the Participant’s Option for the Option Period
during which he ceases to be an Employee will automatically terminate as of the
date he ceases to be an Employee, (c) the Participant will not purchase any
Shares under Section 10 on the Exercise Date for such Option Period, and (d) no
further payroll deductions for the purchase of Shares may be made by the
Participant after he ceases to be an Employee.

21.2. If a Participant ceases to be an Employee during an Option Period by
reason of death, the Participant’s beneficiary may elect either (a) to be
treated as a terminated Employee under Section 21.1 and to have the entire
amount of the Participant’s Account balance refunded to him, or (b) to have the
entire amount of the Participant’s Account balance applied toward the purchase
of Shares on the Exercise Date for the Option Period in which the Participant
dies. In either event, no further payroll deductions for the purchase of Shares
under Section 10 may be made on behalf of the Participant after he dies.

21.3. If a Participant ceases to be an Employee during the three-month period
ending on the Exercise Date for an Option Period by reason of (i) termination of
employment after attaining age 55 and with at least 10 years of service that is
taken into account for vesting purposes under the M&T Bank Corporation
Retirement Savings Plan, or (ii) disability under any disability plan maintained
by the Corporation or a Designated Affiliate, the Participant may elect either
(a) to be treated as a terminated Employee under Section 21.1 and to have the
entire amount of his Account balance refunded to him, or (b) to have the entire
amount of his Account balance applied toward the purchase of Shares on the
Exercise Date for the Option Period during which the Participant ceases to be an
Employee. In either event, no further payroll deductions for the purchase of
Shares under Section 10 may be made by the Participant after he ceases to be an
Employee.

21.4. If a Participant becomes excluded from the definition of Employee during
an Option Period, either because the Participant was promoted to the
Administrative Vice President level or higher, or because the Participant became
a “highly compensated employee”, the Participant may elect either (a) to be
treated as a terminated Employee under Section 21.1 and to have the entire
amount of his Account balance refunded to him, or (b) to have the entire amount
of his Account balance applied toward the purchase of Shares on the Exercise
Date for the Option Period in which the Participant is promoted or becomes a
highly compensated employee. If a Participant elects the option in clause (b),
payroll deductions for the purchase of Shares under Section 10 will continue for
the remainder of the Option Period in which he is promoted or becomes a highly
compensated employee, and will cease upon the expiration of the Period.

22. Notices

Any Notice that a Participant provides under the Plan must be made in such form
and manner as prescribed by the Administrator, and any Notice or other
communications by a

 

9



--------------------------------------------------------------------------------

Participant to the Administrator under or in connection with the Plan will not
be effective until received by the Administrator.

23. Termination or Amendment of Plan

23.1. The Board may amend or terminate this Plan in any respect at any time,
except that after this Plan has been approved by the stockholders of the
Corporation, no amendment or termination of the Plan may be made without
approval of (a) the Corporation’s stockholders to the extent stockholder
approval is required by applicable law or regulations or the requirements of the
principal securities exchange or interdealer quotation system upon which the
Common Stock then is listed or quoted, if any, and (b) each affected Participant
if such amendment or termination would adversely affect his rights or
obligations under any Option granted prior to the date of amendment or
termination. No Options may be granted, no Shares may be issued and no payroll
deductions may be made under the Plan after termination of the Plan. If the Plan
terminates during an Option Period, the entire amount, if any, in the
Participant’s Account will be refunded as soon as practicable and in the manner
prescribed by the Administrator, to the Participant or, in the event of the
Participant’s death, to the beneficiary designated by the Participant under
Section 28.

23.2. Notwithstanding Section 23.1, without stockholder or Participant approval
the Administrator may (a) change the duration and/or frequency of Option Periods
for future offerings and (b) change the Option Price for future offerings. Any
change in Option Period or Option Price will be communicated to Participants
prior to the scheduled beginning of the first affected Option Period.

24. Use of Funds

All funds received by the Corporation in connection with this Plan may be used
by the Corporation for any corporate purpose, and the Corporation is under no
obligation to segregate such funds.

25. Legal Restrictions

25.1. The Corporation is not obligated to issue or sell Shares under the Plan
(a) unless the approval of all regulatory bodies deemed necessary by the
Administrator has been obtained and unless the issuance, sale and delivery of
Shares under the Plan complies, to the Administrator’s complete satisfaction,
with all provisions of federal, state or local law deemed applicable by the
Administrator and all rules and regulations thereunder, and the requirements of
any securities exchange upon which the Common Stock may then be listed or
interdealer quotation system upon which the Common Stock is then quoted, or
(b) if the Corporation determines that the issuance, sale or delivery of Shares
under the Plan would violate any applicable law or regulation.

25.2. The Administrator may require any person acquiring Shares under the Plan
to represent to, and agree with, the Corporation in writing that such person is
acquiring the Shares without a view to distribution thereof. The certificates
for such Shares may include any legend that the Administrator deems appropriate
to reflect any restrictions on transfer. All certificates for Shares issued
under this Plan will be subject to such stock transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon

 

10



--------------------------------------------------------------------------------

which the Common Stock is then listed or interdealer quotation system upon which
the Common Stock is then quoted, and any applicable federal or state securities
laws. The Administrator may place or cause to be placed a legend or legends on
any such certificates to make appropriate reference to such restrictions.

26. Governing Law

The Plan and all rights and obligations thereunder will be governed, construed,
administered and enforced in accordance with the laws of the State of New York.

27. Notice of Disposition of Shares

Each Participant must agree in the form prescribed by the Administrator to
promptly provide Notice to the Administrator of any disposition of Shares
purchased under the Plan that occurs within two years after the Offering Date of
the Option under which the Shares were purchased.

28. Designation of Beneficiary

A Participant’s Beneficiary will be the beneficiary under the M&T Bank
Corporation Life Insurance Plan unless the Participant designates otherwise. To
designate a different beneficiary, a Participant may file with the Administrator
a written designation of beneficiary, which designation will be effective when
filed with the Administrator. Such designation of beneficiary may be changed by
the Participant in writing at any time.

29. Indemnification of Administrator

In addition to such other rights of indemnification as they may have as members
of the Board or as the Administrator, each person serving as the Administrator
(either alone or with one or more other persons) will be indemnified by the
Corporation against the reasonable expenses, including attorneys’ fees, actually
and reasonably incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which such person may
be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Option and against all amounts reasonably paid
by such person in settlement thereof or paid by such person in satisfaction of a
judgment in any such action, suit or proceeding, if such person acted in good
faith and in a manner which such person believed to be in, and not opposed to,
the best interests of the Corporation.

30. Reports

Individual Accounts will be maintained for all Participants. A statement of
Account will be provided to each Participant as soon as possible following the
end of each Option Period, which sets forth the amounts credited to the
Participant’s Account during the Option Period, the Option Price for Shares
purchased for the Option Period, the number of Shares purchased for the Option
Period, and the Participant’s remaining Account balance after the purchase of
Shares, if any, to be refunded after the Option Period.

31. Withholding

The Corporation or any Designated Affiliate may withhold from any payment made
to

 

11



--------------------------------------------------------------------------------

a Participant, including any payroll or other payments not related to the Plan,
amounts of withholding and other taxes due in connection with any transaction
under the Plan, including any disposition of Shares acquired under the Plan. A
Participant’s enrollment in the Plan by executing an Enrollment Form constitutes
his consent to such withholding. At the time of a Participant’s exercise of an
Option or the disposition of Shares acquired under the Plan, the Corporation may
require the Participant to make other arrangements to satisfy tax withholding
obligations as a condition to exercise of rights or the distribution of Shares
or other amounts credited to the Participant’s Account. If so required by the
Administrator, a Participant must provide Notice to the Corporation of sales and
other dispositions of Shares acquired under the Plan in order to permit the
Corporation to comply with tax laws and to claim any tax deductions to which the
Corporation may be entitled with respect to the Plan.

32. Cost

Costs and expenses incurred in the administration of the Plan and maintenance of
Accounts will be paid by the Corporation, including annual fees for maintenance
of Brokerage Accounts under Sections 20.1, 20.2 and 20.3(a) (but not under
Section 20.3(b)), provided that brokerage fees and commissions for the purchase
of Shares upon any reinvestment of dividends and in connection with
distributions will be charged to Participants’ Brokerage Accounts to the extent
not paid by the Corporation. The custodian of Participants’ Brokerage Accounts
may impose or charge to Participants’ Brokerage Accounts a reasonable fee for
the withdrawal of Shares in the form of stock certificates, and reasonable fees
for other services unrelated to the purchase of Shares under the Plan, to the
extent communicated to Participants by the custodian of Participants’ Brokerage
Accounts in connection with the establishment thereof. In no event will the
Corporation pay any brokerage fees and commissions for the sale of Shares
acquired under the Plan by a Participant.

33. Number and Gender

Where necessary or appropriate to the meaning thereof, the singular includes the
plural, the plural includes the singular, the masculine includes the feminine
and neuter, the feminine includes the masculine and neuter, and the neuter
includes the masculine and feminine.

34. Miscellaneous

34.1. The establishment of the Plan does not confer upon any Employee any legal
or equitable right against the Corporation, any Affiliate or the Administrator,
except as expressly provided in the Plan.

34.2. Participation in the Plan does not give an Employee any right to be
retained in the service of the Corporation or any Affiliate.

34.3. Neither the adoption of the Plan nor its submission to, or approval by,
the stockholders of the Corporation will impose any limitations on the powers of
the Corporation or its Affiliates to issue, grant, or assume options otherwise
than under this Plan, or to adopt other stock option plans, stock purchase
plans, or other plans, or to impose any requirement of stockholder approval upon
the same.

 

12